1544 (R=v.oer17)

The ._lS 44 civil cover sheet and the information contained herein_neither replace nor su
provided by local rules of courtl Thls form approved by the Judrciul Con

Case 5:19-cv-OO410 Document 1-1 Filed 04/18/19 Page 1 of 1

CIVIL COVER SHEET

erence of the

lement the lilin and service of' leadin s or other a ers as re uirecl b_ law, exce tas
p{Iniled States in epternber 1974?is reql.§red f`or thepu§e of`the g y p

lerk ofCourt for the

purpose of initiating the civil docket sheet. (SEE lNSTRUCTIONS ON NEXT PAGE OF TH!S FORM.)

ks(ha|)ey]l}lllgrlggalllgnpclslvlonica Rodrlguez

 

ARVEHYHR%§J§aSua|ly |nsurance Company

(b) Counly of'Residence of First Lisled Plainlifl` BeXa|'
{'EXCEPT.l'N U.S. PLAJNT]FF CASES)

County of Residerlce ofFirst Listed Defendant COOR COUnly, lllaniS
(rW U.S, PLA[NT.IFF C`ASES UNL.'|'}

lN LAND CONDEMNATION CASES, USE THE LOCAT[ON OF
'I'HE 'I'RAC'[` OF LAND INVGLVE.D.

NOTE:

Al.tOmeyS (U'Kno\r'rr)
Robert E. Valdez, E|yse |. Gonza|ez, Va|dez and Trevino, Attorneys at
Law. PC, 8023 Vantage Drive, Suite 700, San Antonio, Texas 78230.
P 210-598-8686; F 210-598-8797.

(C? AllOl‘rt€yS (Fr'r'm Name, Addr'ess, and Te[ep.l`mne Mmrber
Rau A. Rios, Davis Law F|rm, 10500 Heritage tvd., Sulte 102, San
Antonlo, TeX&S 78216; T 210-444-4444; F 210-870-1449

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JUR]SDICT[ON (Place mr "X"in Orre .Bo.\‘ Om'y) III. CIT]ZENSHIP OF PRI.NCIPAL PART[ES (Ph!ce mr "X" hr one Bo.\'jbr'Pl`amrrf
(Fo)' Df\'er‘sr'ry Cuses 01er and Oue Boijr Defendanr)
Cl l U.S. Govemment Cl 3 Federal Question PTF DEF PTF I)EF
Plaintif`f (U.S. Go\rernnrerrr Not¢r Pargr) Citizcn of'l'his Stute tx 1 Cl l Inecrporated or Principal Place |J 4 C| 4
of Business ln This S|ote
El 2 U.S. Govemment 5 4 Diversity Cilizen ol`Another Stute Cl 2 Cl 2 lncorporated and Friucipnl Place |J 5 tx 5
Del`t’.ndanl (Irld'icclfe Cr`!r':eusftr'p ofPrrrfies in kem .1'!1') of Businoss in Anulher S|ale
Cilizen or Subjecl ofa Cl 3 El 3 Foreign Nation 13 6 C| 6
Foreigr_\ Countrv
IV. NATURE OF SUIT (Place an "X" m one Bonnly) Cliclc here fcr'. Nalure of Suit Codc Deseri tions.
l CONTRACT TORTS FORI~`EITUREIPENALTY BANKRUPTCY OTHER STA'I'UTES l
0¢ 110 lnsurance PERSONAL lN.IUR\’ FERSONAL lNJURV 13 625 Dn.lg Rc|uted Seizure Cl 422 Appeal 28 USC 158 13 375 False Cluims Act
13 120 Marinc C| 310 Airplane El 365 Personallnjuly - ot` Property 21 USC 881 Cl 423 Withdrawal El 376 QuiTnm (31 USC
13 130 Miller Act C| 315 Airplane Product Product Liability E.l 690 Other 28 USC 157 3729{11))
Cl 140 Negotiab]e Iostrument Linbilit'y 121 367 Heallh Carc.r 13 400 State Reapportionment
D 150 Reeovery of OVerpayment |'_'I 320 Assuult, Libel & Pharmaceulical PRGPER’I‘Y RlGl-I’I`S |J 410 Antitrust
& Ent`orcemenl of Judgment Slander Personal Injury Cl 820 Copyrighls |J 430 Banks and Banking
El 151 Medicare Acl E.l 330 FederalEmployers’ ProductLiability 121 830 Patenl |:1 450 Commerce
Cl 152 Recovery of Det`uultecl Liobility l:l 368 Asbestos Personal Cl 835 Patenl - Abbreviated 13 460 Deponalion
Student Loans C`l 340 Marine injury Product New Drug Applicalion |‘_'J 470 Racketeer influenced and
(Excludes Velerans) Cl 345 Marine Product Liobility £'.l 840 Trademaric Con'upt Organizations
l:l 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL¢SECURlTY C| 480 Consumer Credit
of Vetenm’s Ber\efils Cl 350 Molor Vehicle L`.l 370 Other Fraud |J 710 Fc\ir Labor Slondards Cl 861 HIA[13951`fJ |J 490 Cable»'Sut TV
El 160 Sluc:kholders' Suits 13 355 Molor VehieEe E| 371 Truth in Lending Aet Cl 862 Black Lung (923) C| 850 Securities/Commoditicsl
D 190 Glher Contract Produc! Liability 111 380 Olher Personal EI 720 L.abor/Management CI 863 DlWC/D[WW (405(5)) Exchunge
El 195 Conlract Produc:| Liability El 360 Other Personal Property Damage Re|alions Cl 864 SS!D Titfe XV| C| 890 Other Slalutory Actions
El 196 Fronehise lnjury U 335 Froperty Damage Cl 740 Railway Labor Acl El 865 RSI (405(15)) |:l 391 Agricultuml Acts
l`_‘] 362 Personal lnjury - Pmduet Liubility El 751 Fumily and Medical 111 893 Environmentnl Muttel'$
Medical Malpraelice Leuve Act [J 895 Freedom of lnfnrmation
[ REAL PROPERTY CIVIL RIGHTS PR`ISONER PETlTlONS E| 790 Olher !_abor Litigation FEBEML 'I`AX SU[TS Act
El 210 Laud Condemnation El 440 Other Civil Rigl\ts Haheas Carpns: 1`_‘1 791 Employce Retirement CJ 870 Taxcs (U.S. Plaintifl` CI 896 Arhitration
El 220 Foreclosure El 441 Voting, C.l 463 Alien Dctainee lneome Securily Acl or Defendant) |J 899 Administmtive Proeedure
El 230 Rent Lease & Ejectment El 442 Employrnent L'J 510 Motions to Vaeate Cl 1171 IRS-~Third l'arty ActfReview or Appeal ol`
|J 240 'f`orts to Lnnd El 443 Housingf Senterlce . 26 USC 7609 Agency Decision
El 245 Tort Prod\rct Liabilit'y Aeeomrnodations Cl 530 Genera| C| 950 Constilutionality ol`
El 290 Al| Other Reul Property El 445 Amcr. \v.'Disul:lilities - CI 535 Death Penalry IMMlGRATION State Statutes
Ernploymenl Other: lJ 462 Natrualizalion App|icufion
CI 446 Amer. \v!Disubilities - C| 540 Mandamus & Otlrer Cl 465 Olherlmmigration
Olher C] 550 Civil Rights Actions
|:1 448 Edllcatiol:l Cl 555 Prison Condition
C] 560 Civil Detainee -
Conditions of
Continement

 

 

 

 

 

 

V. ORIGIN (Pl:rce an "X” m One Ba.\' Om'y)

El l Original_ MZ Removed from C| 3 Remanded f`rom 13 4 Reinstated or C| 5 Tmngfmed from Cl 6 M_u_ltidistrict CI 8 Mu_ltid_ist.rict
Proceedmg Stale Cou.rt Appellate Court Reopened Anmhe; nigh-icg Lrhgation - L\trgatron -
(spec{fj») Transfer Direct Frle

 

Cite the U.S. Civil Statule under which you are filing (Do nor cite jurisdictional statutes unless diversigd:

18 U.S.C. Section 1441 and 1446

Brief description of cause:

alleges contractual and extra-contractual causes of act|on based on a claim for underlnsured motorist benefits

VI. CAUSE OF ACTION

 

 

 

 

 

 

VII. REQUESTED IN El cHECK IF runs rs A CLASS Ac'rloN DEMAND $ CHECK YES only ifdemarlded in complaint
COMPLAINT: UNDER RULE 23. F_R-Cv.i’. 100.000.00 JURY DEMAND: 154 Yes mrs

vlll. RELATED CASE(S) _ _
IF ANY (Seer:lsrrr¢crrous). JUDGE DOCKET N ER

mrs 1 N ga or rro F mzco

04118/2019 / // AW

ma ounce use oNLv ' v v U

nacen»r# AMouNT APPLWNG u=P rumors MAG. renee

